DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2/24/2021 have been fully considered. Applicant argues that (a) the claims have been amended to overcome the claim interpretation under 35 U.S.C. 112(f), (b) claims have been amended to overcome the claim objections of claims 6 and 11 and that (c) the prior art does not expressly disclose generating an extended ciphertext by adding to the ciphertext a set of characters associated with the key reference. 
With reference to (a), the examiner respectfully disagrees as claims still recite non-structural terms coupled with functional language, for example format preserving encryptor and key reference embedder in claim 1-4. To overcome this interpretation it is recommended to the applicant to modify the non-structural terms with structure, for example “an encrypting device comprising: a memory storing instruction and a processor to execute the instructions configured to execute a format preserving encryptor… and a key reference embedded..” 
With reference to (b), the examiner agrees and the claim objections are respectfully withdrawn.
With reference to (c), the examiner respectfully disagrees. The prior art, Mantin  disclose a system for generating a ciphertext based on at least one plain text block such that a block cipher is used to compute and output of the cipher, see for example [0093]. In this example an invertible transformation is made such that it is based according to a key of the Mantin does not expressly disclose the extension being based upon characters associated with the key reference, prior art Bukshpun et al discloses that it is common for various ciphers to use different input and shifts and characters to generate different ciphers, for example the transposition and/or substitution of characters according to a key code and/or characters of the alphabet, see for example [0005]. Therefore, examiner contends it would be obvious to one of ordinary skill in the art to modify the cipher disclosed in Mantin to include a substitution and/or transposition based upon a set of characters as disclosed in Bukshpun et al as the cipher would thus be based on a reference material such as the alphabet. For these reasons the examiner maintains her 35 U.S.C. 103 rejection. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	 the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: format preserving encryptor and key reference embedder in claim 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mantin (US 2014/0198912) in view of Bukshpun et al (US 2012/0250863).
Regarding claim 1 (currently amended), Mantin discloses an encrypting device comprising:
a format preserving encryptor that (receiving unit): obtain a plaintext, , and encrypt the plaintext using the key to produce a ciphertext having a length of the plaintext [0047, 0093];
Please note that in this example the plaintext and ciphertext contain the same length, n.
a key reference embedder to (encryptor) generate an extended ciphertext, such that the key reference can be determined based on the extended ciphertext [0047, 0093, 0162]
Please note that in this example the ciphertext may be extended according to the key of the blockcipher. 
However, Mantin does not expressly disclose but Bukshpun et al discloses obtaining a key from a plurality of keys stored in a key database, obtaining a key reference associated with the key and adding to the ciphertext a set of characters associated with the key reference [0005, 0019];
Please note that in this example the key man be obtained from the index array of encryption keys and that the associated set of characters may be that of the alphabet.
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mantin by obtaining the key from a plurality of keys, for the purpose of implementing encryption in a secure manner, based upon the beneficial teachings provided by Bukshpun et al
Regarding claim 2 (original), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al discloses ciphertext and the extended ciphertext do not comprise characters outside of a character domain associated with the plaintext [0005, 0065, 0083, 0085];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text. 
The rationale to combine is the same as disclosed in (20).
Regarding claim 3 (currently amended) Mantin and Bukshpun et al disclose all the limitations of claim 1.  Mantin further discloses a predefined number of characters, i.e. “n” [0043]. Mantin does not expressly disclose but Bukshpun et al  discloses wherein the key reference embedder generates the extended ciphertext by adding the set of characters at a set of predefined positions in the ciphertext [0005, 0065, 0083, 0085];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text. 
The rationale to combine is the same as disclosed in (20).
Regarding claim 4 (currently amended), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al discloses the key reference is determined based on the set of characters independently from the ciphertext [0005, 0065, 0083, 0085];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text such that the tail can be generated to provide equal sized ciphertext. 
The rationale to combine is the same as disclosed in (20).
Regarding claim 5 (original), Mantin discloses a method comprising:
obtaining plaintext  and encrypt the plaintext using the key to produce a ciphertext having a length of the plaintext [0047, 0093];
Please note that in this example the plaintext and ciphertext contain the same length, n.
Generating extended ciphertext comprising a ciphertext produced by encrypting the plaintext with the key, [0047, 0093, 0162]
Please note that in this example the ciphertext may be extended according to the key of the block cipher. 
However, Mantin does not expressly disclose but Bukshpun et al discloses obtaining the key from a plurality of keys,  the plaintext comprises characters from a finite character domain (i.e., the alphabet), wherein the ciphertext does not comprise characters outside of the finite character domain and the extended ciphertext also comprises a set of characters associated with a key reference corresponding to the key (i.e., the tail)  [0005, 0019, 0083, 0085];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text such that the tail can be generated to provide equal sized ciphertext. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mantin by obtaining the key from a plurality of keys, for the purpose of implementing encryption in a Bukshpun et al, see for example [0019].  These modifications would result in increased security and ease of use, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 6 (currently amended), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al discloses wherein the set of characters does not comprise characters outside of the finite character domain [0005, 0065, 0083, 0085];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text. 
The rationale to combine is the same as disclosed in (29).
Regarding claim 7 (original), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin disclose wherein the ciphertext has a same length as the plaintext, i.e., “n” [0093]. 
Regarding claims 8-10 (all original), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al
Please note that in this example the alphabet can be used as the domain and a shift cipher may shift the plaintext letter left or right according to the cipher (i.e. position). 
The rationale to combine is the same as disclosed in (29).
Regarding claim 11 (currently amended), Mantin discloses a non-transitory machine-readable storage medium encoded with instructions , that when executed by a processor cause the computing device to[0166]:
obtaining extended ciphertext comprising a ciphertext and encrypt the plaintext using the key to produce a ciphertext having a length of the plaintext [0047, 0093];
Please note that in this example the plaintext and ciphertext contain the same length, n.
Extracting the ciphertext from the extended ciphertext [0048, 0094, 0162]
Please note that in this example the ciphertext may be extended according to the key of the block cipher. 
However, Mantin does not expressly disclose but Bukshpun et al discloses the extended ciphertext also comprises a set of characters associated with a key reference corresponding to the key (i.e., the tail) , obtaining a key corresponding to the key reference and using the key decrypt the ciphertext to produce plaintext [0005, 0019, 0083, 0085, 0087];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text such that the tail can be generated to provide equal sized ciphertext. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mantin by obtaining the key from a plurality of keys, for the purpose of implementing encryption in a secure manner, based upon the beneficial teachings provided by Bukshpun et al, see for example [0019].  These modifications would result in increased security and ease of use, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 12 (original), Mantin and Bukshpun et al disclose all the limitations of claim 1.  Mantin further discloses the plaintext a same length as the ciphertext [0043]. Mantin does not expressly disclose but Bukshpun et al  discloses the ciphertext is associated with a same character domain as the plaintext, i.e. the alphabet [0005, 0065, 0083, 0085];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text. 
The rationale to combine is the same as disclosed in (37).
Regarding claims 13(original), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al discloses wherein the set of characters are positioned within the extended ciphertext immediately adjacent to the ciphertext [0005, 0065, 0083, 0085];
Please note that in this example the alphabet can be used as the domain and a shift cipher may shift the plaintext letter left or right according to the cipher (i.e. position). 
Regarding claim 14(original), Mantin and Bukshpun et al disclose all the limitations of claim 1.  Mantin further discloses a predefined number of characters, i.e. “n” [0043]. 
The rationale to combine is the same as disclosed in (37).
Regarding claim 15(original), Mantin and Bukshpun et al disclose all the limitations of claim 1.  Mantin does not expressly disclose but Bukshpun et al  discloses wherein obtaining the key comprises receiving the key from a key database in response to a query comprising the key reference, i.e., “index” [0005, 0065, 0083, 0085];
The rationale to combine is the same as disclosed in (37).
Regarding claim 16 (new), Mantin and Bukshpun et al disclose all the limitations of claim 1.  Mantin does not expressly disclose but Bukshpun et al discloses the set of characters is a predefined number of characters [0005, 0065, 0083, 0085];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text. 
The rationale to combine is the same as disclosed in (20).
Regarding claim 17 (new), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al discloses predefined number of characters is added to all ciphertexts processed by the key reference embedder, and wherein the ciphertexts comprise the ciphertext [0005, 0065, 0083, 0085, abstract];
Please note that in this example the domain may consist of the alphabet and the extended ciphertext may consist of the “tail” appended to the text. Please note that an encrypted message may be sent such that it contains one or more encrypted portions. 
The rationale to combine is the same as disclosed in (20).
Regarding claim 18 (new), Mantin and Bukshpun et al disclose all the limitations of claim 1.  Mantin does not expressly disclose but Bukshpun et al discloses a first ciphertext and a second ciphertext, and wherein at least the first ciphertext and the second ciphertext are different lengths [0070, 0080];
Please note that in this example the various portions (ciphertext) of the packet do not have to be of a fixed length thus they may be of varying lengths and not the same 
The rationale to combine is the same as disclosed in (20).
Regarding claim 19 (new), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al discloses obfuscating the set of characters based on the length of the ciphertext [0005, 0065, 0083, 0085];
Please note that in this example the alphabet can be used as the domain and a shift cipher may shift the plaintext letter left or right according to the cipher (i.e. position). 
The rationale to combine is the same as disclosed in (20).
Regarding claim 20 (new), Mantin and Bukshpun et al disclose all the limitations of claim 1. Mantin does not expressly disclose but Bukshpun et al discloses obfuscating the set of characters based on at least one character of the ciphertext [0005, 0065, 0083, 0085];
Please note that in this example the alphabet can be used as the domain and a shift cipher may shift the plaintext letter left or right according to the cipher (i.e. position). 
The rationale to combine is the same as disclosed in (20).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McGough (US 20060034456): A system and method for the cryptographic exchange of information. The system provides the ability to openly exchange encryption keys for each communication between participants in a totally secure fashion. Along with the key exchange, the system and method can be used to secure all accompanying message content with a derived message key. The system and method derives the message key in such a manner that the original encryption key cannot positively be determined from a discovered message key. The system and method additionally provide a technique for authenticated exchange of new encryption keys such that the new key is completely dissimilar from any previous key, effectively eliminating any chained key knowledge.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  The examiner can normally be reached on Monday-Thursday 7am-4pm(EST) and Friday 7am-11am(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.